Title: To James Madison from Turrell Tufts, 15 January 1804 (Abstract)
From: Tufts, Turrell
To: Madison, James


15 January 1804, Surinam. Transmitted copies of the enclosed by Capt. John Wallace of Philadelphia on 10 Jan. “I have no other apology to make for the incorrectness of these Copies—than that I am obliged to exert myself to earn a living—and to employ my whole time—and that the Fees of my Office would not be sufficient to Pay Clerk hire. Since the 7h. Instant ano. Person has been sentenced to be banished from this Colony—and I understand is Preparing to get a passage to the UStates. It is said his Crime is—plundering—while in the Execution of his Office as a Sworn Clerk. A few days since the William & Charles of Salem, Daniel Gould master—arrived here. Two hours before their getting into the River—the Captain took a Razor and cut the Mate’s Throat while a sleep in his Cabin. His name is Samuel Beckett. I have examined & taken the depositions of all the people, They are born in & about Salem—and discover only, that the Captain was under a strange delusion that Capt Thos Perkins of Salem owner of ¾ of Vessel & Cargo—had given the Mate Private orders to put the Capt—into prison here—& leave him—in order that Perkins might hold Said Gould’s Property—some of which he had left in Perkins hands at his departure, & without taking any receipts, as he says. Immediately on the Vessels Coming up to Town—I applied to Govt and had the Captain put into prison—& the mate under Proper care. The Govt. has not interfered in the business as yet though I am told they intend an examination of the parties. My present intention is, to keep the Capt in Prison until the Vessel will be ready to return—and then to send him home—to be tried by our own Laws.
“It is expected that the mate will recover—though it cannot be said that he is free from danger. It is a most unhappy affair—and the circumstances are So singular—that no other judgment can be formed than to conclude that the Capt was, at the moment of the Deed—Insane. I went today to the Prison & conversed with him thro the Grates. He appears to be wholly indifferent to his situation and yet converses with a great degree of regularity. When I first saw him on board the Vessel—he was manifestly to my view—deranged.”
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 3 pp.; docketed by Wagner with the notation: “convicts forced on board our vessels [sic].”



   
   The enclosures are Tufts to JM, 7 Jan. 1804, and its enclosure.


